Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 24 May 2022 has been entered.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art of record teaches all of the limitations of the independent claims. Flunkert et al. (U.S. Patent 10,936,947) teaches an encoder recurrent neural network that receives data that occurs at random time intervals, but does not output a duration along with its predictions of future events and does not apply a sequence embedding to a classifier, as recited by the independent claims. Baytas, Inci M., et al. (“Patient subtyping via time-aware LSTM networks,” Proceedings of the 23rd ACM SIGKDD international conference on knowledge discovery and data mining. 2017) teaches a time-aware long short-term memory neural network (a type of recurrent neural network) that classifies patients into subtypes using time series data received at random intervals, but its network also does not output a sequence embedding with an associated duration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL W SCHNEE whose telephone number is (571) 270-1918. The examiner can normally be reached M-F 7:30 a.m. - 6:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on 303-297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAL SCHNEE/Primary Examiner, Art Unit 2129